Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 8-11 and 15-20 are allowed.
Independent claims 1, 4, 8 and 11 are directed to a methods and/or apparatus for performing congestion control.  The independent claims were amended to further define the claimed invention and further differentiate the claimed invention from the prior art.  Specifically, independent claims 1 and 8 similarly recites: “…in a network element, receiving and storing in a plurality of headroom buffers packets from a peer network element having at least two data sources, each headroom buffer serving multiple packets; quantifying a congestion severity measure; and in response to detecting a congestion in a specific one of the headroom buffers, sending to the peer network element pause-request signaling that includes an indication of the specific congested headroom buffer and a priority indicator selected based on the congestion severity measure, and which instructs the peer network element to stop transmitting packets that (i) are associated with the specific congested headroom buffer and (ii) have priorities that are lower than the priority indicator, while continuing to transmit packets of the specific congested headroom buffer with priorities higher than the priority indicator.”  On the other hand, independent claims 4 and 11 similarly recite: “…using at least one transmit-queue in a network element, transmitting packets from at least two sources, each source having a predefined priority level, to a headroom buffer of a peer network element; receiving from the peer network element pause-request signaling that specifies a congestion severity measure and a specific transmit-queue; and responsive to the pause-request signaling, selecting a threshold priority based on the congestion severity measure, and stopping transmitting packets that (i) are associated with the data sources of the specific transmit-queue and (ii) have priorities that are lower than the threshold priority, while continuing to transmit packets of the specific transmit-queue with priorities higher than the threshold priority, wherein the congestion severity measure comprises an occupancy of the headroom buffer, and wherein the flow-control circuitry is configured to select the threshold priority by comparing the occupancy of the headroom buffer to a plurality of thresholds.” 

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Godbole et al. (US 2010/0061238), Bloch et al. (US 2013/0077489) and Kwan et al. (US 2006/0092837), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180063038 A1 – relates to information handling system networks and, more particularly, shared-memory switches employed in information handling system networks. 
US 20040081090 A1 – relates to a congestion controller, and in particular, it relates to a congestion control system to control transmission traffic using a PAUSE frame when congestion occurs in an environment in which a plurality of Ethernet switches are connected.
US 20030016628 A1 – relates to a method and apparatus of selectively exchanging control and state information between network devices.
US 20020087723 A1 – relates generally to network communications and, more particularly, to traffic flow control in a network switch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413